Notice of Pre-AIA  or AIA  Status
Election/Restriction
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1-7, 34, 37, 41, 42, 44-46, and 54-56 drawn to methods of selecting an individual for treatment with a TKI and/or determining a prognosis following TKI treatment comprising determining the expression levels of 40 or more genes selected from instant table 4 and/or selecting an individual for treatment with a TKI based on expression levels of said genes and/or treating said individual with a TKI based on expression levels of said genes.

Group II, claim(s) 48, drawn to a kit comprising probes for detecting the expression levels of at least 40 genes in instant table 4.

Group III, claim(s) 64, 65, and 70 drawn to methods of treating cancer in an individual identified as having the expression levels of 40 or more genes in instant table 4 a closer match to a first, second, fourth or fifth reference centroid than a third reference centroid of claim 64 with an anti-PDGFRA antibody and/or a binding fragment thereof.

I-III do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 

The technical feature linking groups I-III appears to be that they all relate to the special technical feature of 40 genes of instant table 4.

However, Harbig et al (Nucleic Acids Research, 2005, 33(3): 1-9) teaches using the commercially-available Affymetrix U133 plus 2.0 array (see Abstract, in particular), which is a kit comprising probes for detecting the expression levels of more than 40 genes of instant table 4. 

Therefore, the technical feature linking the inventions of groups I-III does not constitute a special technical feature as defined by PCT Rule 13.2, as it does not define a contribution over the prior art.

Accordingly, groups I-III are not so linked by the same or a corresponding special technical feature as to form a single general inventive concept. 


Species
This application contains claims directed to more than one species of the generic invention.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.  
	
Group I is generic to a plurality of disclosed patentably distinct species of methods of selecting an individual for treatment with a TKI and/or determining a prognosis following TKI treatment comprising determining the expression levels of 40 or more genes selected from instant table 4 and/or selecting an individual for treatment with a TKI based on expression levels of said genes and/or treating said individual with a TKI based on expression levels of said genes. Applicant must elect a single species, identified by a distinct combination of at least 40 distinct genes of which the claimed method determines the expression levels, selects a treatment based on the 

Group II is generic to a plurality of disclosed patentably distinct species of kits comprising probes for detecting the expression levels of at least 40 genes in instant table 4. Applicant must elect a single species, identified by a distinct combination of at least 40 distinct genes of instant table 4 of which probes of a claimed kit detect expression levels. The species do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons: The species represent separate and distinct products which are made by materially different methods, and are used in materially different methods which have different modes of operation, different functions and different effects.  Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable.  The reply must also identify the claims readable on the elected 

Group III is generic to a plurality of disclosed patentably distinct species of methods of treating cancer in an individual identified as having the expression levels of 40 or more genes in instant table 4 a closer match to a first, second, fourth or fifth reference centroid than a third reference centroid of claim 64. Applicant must elect a single species, identified by a distinct combination of at least 40 distinct genes of instant table 4 which an individual of the claimed method has expression levels that are a closer match to a first, second, fourth or fifth reference centroid than a third reference centroid of claim 64. The species do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons: The methods of the above species differ at least in objectives, method steps, reagents, response variables, and/or criteria for success such that one species could not be interchanged with the other.  Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable.  The reply must also identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787.  The examiner can normally be reached on M-F 9am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN E AEDER/Primary Examiner, Art Unit 1642